Case 7:19-cv-04696-VB Document 14 Filed 10/07/19 Page 1of1
Case 7:19-cv-04696-VB Document 13 Filed 10/04/19 Page 1of1

STORCH AMINI PC

Steven G. Storch.
MEMBERNY&ILBARS

if

 
 
 
 

oy BEL 212.497.8216

sstorch@storchamini.com

 

 

 

 

. :) 0-7 - (4. / APPLICATION GRANTED:

October 4, 2019 All dates and deadlines in this case are
stayed, pending further order of the
VIA ECF Court. By 12/4/2019, the parties shall

Hon, Vincent L. Briccetti file either a stipulation of dismissal or a

United States District Judge joint status report.
The Hon. Charles L. Brieant Jr.

Federal Building and United States Co1SO ORDERED:

300 Quarropas St.

White Plains, NY 10601-4150 \( wf

Re:  Kossoff & Kossoff LLP and I \o | | [ 1

7:19-CV-04696-VB Vincent L. Briccetti, U.S.D.J. Date

 

 

 

Dear Judge Briccetti:

Pursuant to the Court’s Order dated August 26, 2019, this is a joint status report regarding the
mediation that took place on October 3, 2019. The parties are pleased to report that a settlement
has been reached of both this action and the underlying action styled James S. Feltman as trustee
for TS Employment, Inc. v. Kossoff & Kossoff, LLP et al., Adversary Proceeding No. 18-01649-
mg pending in the U.S. Bankruptcy Court for the Southern District of New York as part of
Chapter 11 Case No. 15-10243-mg (the “Adversary Proceeding”). This case involves a dispute
regarding whether insurance coverage is available for the Adversary Proceeding.

The settlement is conditioned on approval of the Bankruptcy Court in the Adversary
Proceeding. If the settlement is approved, the parties plan to file a dismissal with prejudice of
this case. Accordingly, the parties jointly request that the Court stay this case (including
defendant Continental Casualty Company’s obligation to respond to the Complaint), pending a
decision by the Bankruptcy Court on the motion to approve the settlement of the Adversary
Proceeding, with the parties to advise the Court of the ruling on the motion for approval of the
settlement promptly or, if no ruling has been issued within 60 days, to provide a status update.

Respectfully submitted,
Steven G. Storch

ce! Richard Simpson, Esq.
Mary Borja, Esq.

 

2 GRAND CENTRAL TOWER - 140 EAST 45") STREET, 25" FLOOR - NEW YORK, NY 10017
P 212.490.4100 - F 212.490.4208 : www.storchamini.com
